  Case 15-31731         Doc 29     Filed 11/05/18 Entered 11/05/18 08:42:34              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-31731
         DANA L HIGGS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/17/2015.

         2) The plan was confirmed on 11/25/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/19/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/03/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-31731        Doc 29     Filed 11/05/18 Entered 11/05/18 08:42:34                      Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor             $34,624.00
       Less amount refunded to debtor                        $1,090.76

NET RECEIPTS:                                                                                  $33,533.24


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,478.64
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,478.64

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
CASHNET USA                    Unsecured         638.79        630.53           630.53           0.00        0.00
CITIFINANCIAL INC              Secured       11,805.00     14,612.19        14,612.19            0.00        0.00
CITIFINANCIAL INC              Secured             0.00        143.46           143.46           0.00        0.00
COMENITY BANK                  Unsecured           0.00           NA               NA            0.00        0.00
COMENITY BANK                  Unsecured           0.00           NA               NA            0.00        0.00
GM FINANCIAL                   Secured       25,055.00     25,167.56        25,055.00      15,061.03    2,450.10
GM FINANCIAL                   Unsecured     25,055.00           0.00           112.56           0.00        0.00
IL DEPT OF REVENUE             Priority             NA       8,798.75         8,798.75      3,533.67         0.00
IL DEPT OF REVENUE             Unsecured            NA         980.43           980.43           0.00        0.00
INTERNAL REVENUE SERVICE       Priority      18,000.00     17,454.25        17,454.25       7,009.80         0.00
INTERNAL REVENUE SERVICE       Unsecured            NA         779.33           779.33           0.00        0.00
JVDB ASC                       Unsecured           0.00           NA               NA            0.00        0.00
MEDICAL BUSINESS BUREAU        Unsecured      1,034.00            NA               NA            0.00        0.00
MIDLAND FUNDING                Unsecured         204.00        204.19           204.19           0.00        0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured         348.00           NA               NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured         161.00           NA               NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured           0.00           NA               NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured           0.00           NA               NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured           0.00           NA               NA            0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         703.00      1,066.69         1,066.69           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         275.00        323.45           323.45           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured      1,716.00       1,716.77         1,716.77           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured      1,341.00       1,544.29         1,544.29           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured      1,261.00       1,324.69         1,324.69           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         643.00        783.75           783.75           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         654.00        703.19           703.19           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         601.00        648.04           648.04           0.00        0.00
SYNCB                          Unsecured           0.00           NA               NA            0.00        0.00
SYNCB/JC PENNEY DC             Unsecured           0.00           NA               NA            0.00        0.00
US DEPT OF EDUCATION           Unsecured           0.00           NA               NA            0.00        0.00
US DEPT OF EDUCATION           Unsecured           0.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-31731      Doc 29     Filed 11/05/18 Entered 11/05/18 08:42:34                   Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim         Claim         Claim        Principal       Int.
Name                            Class    Scheduled      Asserted      Allowed         Paid          Paid
US DEPT OF EDUCATION         Unsecured           0.00           NA           NA             0.00        0.00
US DEPT OF EDUCATION         Unsecured           0.00           NA           NA             0.00        0.00
US DEPT OF EDUCATION         Unsecured      8,610.00       8,580.94     8,580.94            0.00        0.00
Wells Fargo                  Unsecured           0.00           NA           NA             0.00        0.00
WFDS/WACHOVIA DEALER SVC     Unsecured      3,902.00            NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                          Claim           Principal                Interest
                                                        Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                              $14,612.19              $0.00                  $0.00
      Mortgage Arrearage                                 $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                       $25,055.00         $15,061.03              $2,450.10
      All Other Secured                                $143.46              $0.00                  $0.00
TOTAL SECURED:                                      $39,810.65         $15,061.03              $2,450.10

Priority Unsecured Payments:
       Domestic Support Arrearage                        $0.00              $0.00                   $0.00
       Domestic Support Ongoing                          $0.00              $0.00                   $0.00
       All Other Priority                           $26,253.00         $10,543.47                   $0.00
TOTAL PRIORITY:                                     $26,253.00         $10,543.47                   $0.00

GENERAL UNSECURED PAYMENTS:                         $19,398.85                  $0.00               $0.00


Disbursements:

       Expenses of Administration                         $5,478.64
       Disbursements to Creditors                        $28,054.60

TOTAL DISBURSEMENTS :                                                                     $33,533.24




UST Form 101-13-FR-S (09/01/2009)
  Case 15-31731         Doc 29      Filed 11/05/18 Entered 11/05/18 08:42:34                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
